NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LENDWARD ALTON MIXON,                           No.    19-17607

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01868-DAD-BAM

 v.

H. TYSON, Lieutenant at Kern Valley State       MEMORANDUM*
Prison; et al.,

                Defendants,

and

JIMENEZ; METTS, Doctor at Corcoran
State Prison,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Lendward Alton Mixon appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.

2014) (en banc). We affirm.

      The district court properly dismissed Mixon’s action because Mixon failed

to exhaust his administrative remedies prior to filing this action even though he

was not satisfied with his temporary lower bunk accommodation. See McKinney v.

Carey, 311 F.3d 1198, 1199-2000 (9th Cir. 2002) (requiring inmates to exhaust

administrative remedies prior to filing suit in federal court).

      AFFIRMED.




                                           2                                  19-17607